Catón, 0. J. Consulting our private feelings and sympathies, we should, no doubt, be gratified to affirm this judgment. But the proof is positive, uncontradicted, and unsuspicious, that the plaintiff made a contract to do the work for the new board on the same terms as she had done the same work for the old board, and that for the extra work which she should do for the new board, and which she had not done for the old, she should be entitled to a reasonable compensation. Had the jury been governed by this agreement, they would never have rendered the verdict which they did. Of this, no question has or can be made. The verdict should have been set aside, and a new trial granted. The judgment is reversed, and the cause remanded. Judgment reversed.